    Case 4:18-cv-04330 Document 160 Filed on 01/22/21 in TXSD Page 1 of 15




                      UNITED STATES SOUTHERN DISTRICT COURT
                           SOUTHERN DISTRICT OF TEXAS
                                HOUSTON DIVISION


  MIRIAM EDWARDS, Individually and On          Case No.: 4:18-cv-04330
  Behalf of All Others Similarly Situated,

                              Plaintiff,
                 v.

  MCDERMOTT INTERNATIONAL, INC.,
  DAVID DICKSON, and STUART SPENCE,

                              Defendants.


THE SECTION 14(a) LEAD PLAINTIFF’S NOTICE OF RECENT AUTHORITY
IN SUPPORT OF ITS OPPOSITION TO DEFENDANTS’ MOTION TO DISMISS

       Lead Plaintiff for the Section 14(a) Class, The Public Employees’ Retirement

System of Mississippi (the “Plaintiff”), respectfully submits this Notice of Recent

Authority (the “Notice”) to draw the Court’s attention to a recent decision from this

District, Ga. Firefighters’ Pension Fund v. Anadarko Petroleum Corp., No. H-20-0576,

2021 WL 182316 (S.D. Tex. Jan. 19, 2021) (“Anadarko”), which relates to the Defendants’

Motion to Dismiss (the “Motion”) (ECF No. 124) the Amended Class Action Complaint

for Violation of Sections 14(a) and 20(a) of the Securities Exchange Act of 1934 (ECF

Doc. 98) (the “14(a) Complaint”), and was issued after Plaintiff filed its Opposition to the

Motion (the “Opposition” or “Opp.”) (ECF No. 142).

       In Anadarko, Judge Atlas denied defendants’ motion to dismiss a complaint alleging

violations of Sections 10(b) and 20(a) of the Securities Exchange Act of 1934. 2021 WL

182316 at *10 (attached as Exhibit A). Anadarko supports the sufficiency of Plaintiff’s
    Case 4:18-cv-04330 Document 160 Filed on 01/22/21 in TXSD Page 2 of 15




allegations that Defendants’ statements in the Proxy Solicitations were materially false and

misleading, as already shown in Plaintiffs’ Opposition to Defendants’ Motion.1

       First, in seeking to dismiss the 14(a) Complaint, defendants argue that certain of

their alleged false or misleading statements were protected by the Private Securities

Litigation Reform Act’s (“PSLRA”) safe harbor for forward-looking statements. See Opp.

at 38–43 (citing Motion at 32-36); see also Defendants’ Reply to the Motion to Dismiss

the 14(a) Action (ECF No. 149) (“Reply”) at 15-19. As the Court held in Anadarko,

quoting with approval Marcus v. J.C. Penney Co., Inc., No. 6:13-cv-736-MHS-KNM, 2015

WL 5766870 (E.D. Tex. Sept. 29, 2015), the safe harbor does not apply where, as here,

“risks have already begun to materialize” because “it is no longer sufficient to generally

warn of the possibility of these risks in the future.” Anadarko, 2021 WL 182316 at *6

(“When cautionary language is glossed over as a future risk rather than the certain dangers

that had already begun to materialize then the warnings are no longer meaningful.”)

(internal quotations and ellipsis omitted). Anadarko further supports plaintiff’s arguments

that, to the extent any challenged statements are forward-looking, the cautionary language

concerning the Focus Projects was not “meaningful” because Defendants did not disclose

that there were at least $1 billion in internally-documented and discussed known or

knowable additional costs associated with the Focus Projects. See Opp. at 39-43; 15 U.S.C.

§ 78u-5(c)(1).




1
 The analysis of plaintiffs’ scienter allegations in Anadarko is not relevant in the 14(a)
Action, where scienter is not an element of the §14(a) claim. See Opp. at 25-28.
                                             2
    Case 4:18-cv-04330 Document 160 Filed on 01/22/21 in TXSD Page 3 of 15




      Second, Defendants argue that to the extent that their alleged false statements are

statements of opinion (which they are not, see Opp. at 44-47), Defendants are protected

from liability because they did not omit material information that would have rendered

those opinions actionable. Opp. at 47-52 (citing Motion at 47-54; see also Reply at 22-25).

Anadarko is informative here where the Court concluded that defendants’ statements were

“rendered misleading by the omission of information demonstrating that Anadarko and the

Individual Defendants already knew that the original projections required significant

downward adjustment.” Anadarko, 2021 WL 182316 at *6. Similarly, in this case, any of

Defendants’ statements construed to be opinions were rendered misleading because (a)

Defendants omitted any mention of $1 billion of additional forecasted costs, which were

known or readily knowable to them at the time; and (b) Defendants’ due diligence either

included and concealed those forecasted costs, or was minimal and not “thorough” and

“extensive,” as repeatedly described by Defendants. Opp. at 47-52.




                                            3
   Case 4:18-cv-04330 Document 160 Filed on 01/22/21 in TXSD Page 4 of 15




Dated: January 22, 2021                  Respectfully submitted,


                                         WOLF POPPER LLP


                                         By: ___/s/ Matthew Insley-Pruitt______
                                               Jeffrey W. Chambers
                                               Pennzoil Place
                                               711 Louisiana, Suite 2150
                                               Houston, TX 77002
                                               (713) 438-5244
                                               jchambers@wolfpopper.com

                                               Chet B. Waldman
                                               (admitted pro hac vice)
                                               Robert C. Finkel
                                               (admitted pro hac vice)
                                               Matthew Insley-Pruitt
                                               (admitted pro hac vice)
                                               845 Third Avenue, 12th Floor
                                               New York, New York 10022
                                               (212) 759-4600
                                               cwaldman@wolfpopper.com
                                               rfinkel@wolfpopper.com
                                               minsley-pruitt@wolfpopper.com

                                               Lead Counsel for the 14(a) Lead
                                               Plaintiff and the Proposed Class

                                            BERNSTEIN LITOWITZ
                                            BERGER & GROSSMANN LLP

                                               John J. Rizio-Hamilton
                                               (admitted pro hac vice)
                                               Lauren McMillen Ormsbee
                                               (admitted pro hac vice)
                                               James M. Fee
                                               (admitted pro hac vice)
                                               1251 Avenue of the Americas,
                                               44th Floor
                                               New York, NY 10020
                                               (212) 554-1400

                                     4
Case 4:18-cv-04330 Document 160 Filed on 01/22/21 in TXSD Page 5 of 15




                                           johnr@blbglaw.com
                                           lauren@blbglaw.com
                                           james.fee@blbglaw.com

                                           Additional Counsel for the 14(a)
                                           Lead Plaintiff




                                  5
Case 4:18-cv-04330 Document 160 Filed on 01/22/21 in TXSD Page 6 of 15




          EXHIBIT A
          Case 4:18-cv-04330 Document 160 Filed on 01/22/21 in TXSD Page 7 of 15
GEORGIA FIREFIGHTERS’ PENSION FUND, Individually and On..., Slip Copy (2021)
2021 WL 182316

                                                                     Leyendecker was Senior Vice President of Exploration Gulf
                                                                     of Mexico from February 2014 until he was promoted
                   2021 WL 182316
                                                                     to Senior Vice President of International Exploration in
    Only the Westlaw citation is currently available.
                                                                     April 2015, then promoted to Executive Vice President of
              United States District Court,
                                                                     International and Deepwater Exploration in August 2016.
             S.D. Texas, Houston Division.
                                                                     Walker, Gwin, and Daniels were members of Anadarko's
         GEORGIA FIREFIGHTERS’ PENSION                               Executive Committee.
          FUND, Individually and On Behalf of
         All Others Similarly Situated, Plaintiff,                   In early 2009, Anadarko discovered the “Shenandoah” oil
                                                                     field in the Gulf of Mexico and began drilling appraisal wells.
                            v.
                                                                     See id., ¶ 3. The Shenandoah field is located approximately
               ANADARKO PETROLEUM
                                                                     200 miles south of New Orleans and spans an area of
          CORPORATION, et al., Defendants.
                                                                     approximately 13,000 acres. See id., ¶ 26. “Anadarko
                                                                     operated the Shenandoah field with a 30% working interest”
               CIVIL ACTION NO. H-20-0576
                                                                     with partners “ConocoPhillips (40% working interest), Cobalt
                             |
                                                                     International Energy, L.P. (20% working interest), and
                     Filed 01/19/2021
                                                                     Marathon Oil Corporation (10% working interest).” Id., ¶ 28.

                                                                     Plaintiff alleges that based on the results of the “Shen 2”
             MEMORANDUM AND ORDER
                                                                     appraisal well in 2013, “Defendants hailed the Shenandoah
 *1 This securities case is before the Court on the Motion to        basin as ‘one of the largest discoveries in the company's
Dismiss [Doc. # 60] filed by Defendants Anadarko Petroleum           history’ with ‘the potential to become one of the most prolific
Corporation (“Anadarko”), and R. A. Walker, Robert G.                new areas in the deep-water Gulf of Mexico.’ ” Id., ¶ 3.
Gwin, Robert P. Daniels, and Ernest A. Leyendecker III               Plaintiff alleges that Defendants stated that data acquired
(“Individual Defendants”), seeking dismissal of the Amended          from Shen 2 indicated “excellent-quality reservoir and fluid
Complaint (“Complaint”) [Doc. # 55] filed by Lead Plaintiffs         properties.” Id.
Norfolk County Council as Administering Authority of the
Norfolk Pension Fund, Iron Workers Local # 580 Joint                  *2 Plaintiff alleges that Anadarko described the next
Funds, and Building Trades United Pension Trust Fund                 appraisal well, Shen 3, “as an even greater success” when,
                                                                     in reality, “Shen 3 was a dry hole.” See id., ¶ 4. Plaintiff
(“Plaintiff”). 1 Plaintiff filed its Opposition [Doc. # 61] to the
                                                                     alleges that, notwithstanding the “bad information about
Motion to Dismiss, and Defendants filed a Reply [Doc. # 62].
                                                                     Shenandoah,” Defendants “continued to provide glowing
The Court has reviewed the full record and applicable legal
                                                                     reports quarter-after-quarter and for two more appraisal wells
authorities. Based on this review, the Court denies the Motion
                                                                     in 2015 and 2016.” Id.
to Dismiss.

                                                                     Plaintiff alleges that “it was known internally” at Anadarko
I. BACKGROUND                                                        that appraisal well Shen 4, drilled in 2015, “was ‘garbage.’
Prior to its acquisition by Occidental Petroleum Corporation         ” Id., ¶ 54. Plaintiff alleges specifically that “Shen 4 showed
(“Occidental”) in August 2019, Anadarko “was one of the              poor results due to poor production and bottom-hole pressure
world's largest independent oil and natural gas exploration          and had relied on a bad model, leading to oil column content
and production companies.” Complaint, ¶ 2. Anadarko was              which had more water versus oil than previously estimated.”
publicly traded on the New York Stock Exchange. See                  Id. Plaintiff alleges that “data obtained from Shen 4 mandated
id. Defendant Walker was Anadarko's Chairman, President,             a downward adjustment to Shenandoah's size estimates [but]
and Chief Executive Officer (“CEO”). Defendant Gwin was              Defendants elected to manipulate the data to maintain their
Anadarko's Executive Vice President of Finance and Chief             exaggerated narrative without revealing materially adverse
Financial Officer (“CFO”) from May 2013 until November               known facts.” Id., ¶ 58. Plaintiff alleges that Defendants
2018. Defendant Daniels was Anadarko's Executive Vice                manipulated the data by recalibrating Shenandoah maps “to
President of International and Deepwater Exploration from            hide known faults from their partners so they could not
May 2013 until he retired in December 2016. Defendant                detect or expose the scheme.” See id., ¶ 60. Plaintiff alleges



                © 2021 Thomson Reuters. No claim to original U.S. Government Works.                                              1
          Case 4:18-cv-04330 Document 160 Filed on 01/22/21 in TXSD Page 8 of 15
GEORGIA FIREFIGHTERS’ PENSION FUND, Individually and On..., Slip Copy (2021)
2021 WL 182316

that Anadarko, through Leyendecker's directives, “concealed       3, 2017, Anadarko's common stock price fell approximately
data highly relevant to an assessment of the size and overall     8%. See id.
economic analysis of Shenandoah” and that the “true maps
were not shown to Anadarko's partners or to the public.” Id.      On August 17, 2020, Plaintiff filed its Amended Complaint
                                                                  alleging in Count I that Defendants violated Section 10(b)
Plaintiff alleges that Lea Frye, Anadarko's Senior Reservoir
                                                                  of the Exchange Act,       15 U.S.C. § 78j(b), and Rule 10b-5
Engineer and team lead for the Shenandoah project,
                                                                  promulgated thereunder, 17 C.F.R. § 240.10b-5. Plaintiff
“repeatedly objected to Anadarko's dissemination of
                                                                  alleges that Defendants (a) engaged in a scheme to defraud;
misleading information about Shenandoah and urged the
                                                                  (b) “omitted to state one or more material facts necessary”
Company to come clean with investors.” Id., ¶ 6. Plaintiff
                                                                  to make statements “not misleading;” and (c) engaged in a
alleges that as a reservoir engineer, “it was Frye's job to
                                                                  fraudulent or deceptive act, practice, and course of business.
evaluate the size of an oil field resource to develop economic
                                                                  See id., ¶ 174. In Count II, Plaintiff alleges that the Individual
models.” Id., ¶ 39. Plaintiff alleges that by February 2014,
                                                                  Defendants violated Section 20(a) of the Exchange Act,
“Frye had assembled and presented undeniable evidence that
                                                                  15 U.S.C. § 78t(a), as controlling persons of Anadarko.
Anadarko was exaggerating Shenandoah's potential to the
                                                                  Defendants filed their Motion to Dismiss, which has been
market.” Id., ¶ 6. Plaintiff alleges that in late April 2016,
                                                                  fully briefed and is now ripe for decision.
“Frye provided Defendants with a detailed 20-page letter
previewing much of the same information” she would later
submit to the Securities and Exchange Commission (“SEC”)
on May 6, 2016. See id., ¶¶ 73-74. Frye resigned on May 18,                  II. LEGAL STANDARDS FOR
2016. Id., ¶ 75.                                                          MOTION TO DISMISS § 10(b) CLAIMS

                                                                  A motion to dismiss under Rule 12(b)(6) of the Federal Rules
Plaintiff alleges that Anadarko's Risk Consistency Team
                                                                  of Civil Procedure is viewed with disfavor and is rarely
(“RCT”) “served an internal audit function by reviewing
the exploration team's methods for reporting on resources         granted.     Turner v. Pleasant, 663 F.3d 770, 775 (5th Cir.
to prevent ‘salesmanship and overly optimistic evaluations        2011) (citing Harrington v. State Farm Fire & Cas. Co.,
of exploration prospects.’ ” Id., ¶ 66. Plaintiff alleges that    563 F.3d 141, 147 (5th Cir. 2009)). The complaint must
the RCT was asked to examine the Shenandoah project,              be liberally construed in favor of the plaintiff, and all facts
specifically its size. See id. Plaintiff alleges that the RCT     pleaded in the complaint must be taken as true. Harrington,
determined that the “resource claims made by exploration          563 F.3d at 147. The complaint must, however, contain
executives needed a significant downward adjustment.” Id.,        sufficient factual allegations, as opposed to legal conclusions,
¶ 67.                                                             to state a claim for relief that is “plausible on its face.” See
                                                                      Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009); Patrick v.
Plaintiff alleges that “[e]ach new appraisal, and Anadarko's
                                                                  Wal-Mart, Inc., 681 F.3d 614, 617 (5th Cir. 2012). A claim
own RCT findings that the Shenandoah resource needed
                                                                  is “plausible on its face” when the plaintiff pleads sufficient
a significant downward adjustment, confirmed Frye's
                                                                  facts to enable the court to draw the reasonable inference that
analysis.” Id., ¶ 6. Plaintiff alleges that Anadarko persisted
                                                                  the defendant is liable for the alleged misconduct. See Frye v.
in its refusal to “level with investors.” Id. Plaintiff alleges
                                                                  Anadarko Petroleum Corp., 953
that, instead, Anadarko continued “to overstate Shenandoah's
size and economic viability, while concealing known adverse
information necessary to enable investors (and their partners)    F.3d 285, 290 (5th Cir. 2019). When there are well-pleaded
to avoid being deceived.” Id., ¶ 67.                              factual allegations, a court should presume they are true, even
                                                                  if doubtful, and then determine whether they plausibly give
 *3 On May 2, 2017, in its first quarter 2017 SEC Form
                                                                  rise to an entitlement to relief.   Iqbal, 556 U.S. at 679.
10-Q (“2017 10-Q”), Anadarko disclosed “a $467 million
                                                                  The basic elements of a § 10(b) claim involving publicly
impairment charge and expensed $435 million in suspended
                                                                  traded securities are:
exploratory well costs for Shenandoah.” See id., ¶ 7. Plaintiff
                                                                  (1) a material misrepresentation or omission, (2) in
alleges that this further validated the analyses prepared and
                                                                  connection with the purchase or sale of a security, (3) scienter
provided to Defendants by Frye and the RCT. See id. On May
                                                                  by the defendant, (4) justifiable reliance by the plaintiff,


               © 2021 Thomson Reuters. No claim to original U.S. Government Works.                                               2
          Case 4:18-cv-04330 Document 160 Filed on 01/22/21 in TXSD Page 9 of 15
GEORGIA FIREFIGHTERS’ PENSION FUND, Individually and On..., Slip Copy (2021)
2021 WL 182316

                                                                    Count I. In response to Plaintiff's assertion that Defendants
                                                                    were not seeking dismissal of this aspect of the claim,
(5) damages; and (6) a causal connection between the material       Defendants stated that the “Complaint presents a typical
misrepresentation and the loss, referred to a “loss causation.”     Rule 10b-5(b) suit, as it alleges that Defendants defrauded
See     Lormand v. US Unwired, Inc., 565 F.3d 228, 238-39           investors through misrepresentations in public filings.” See
(5th Cir. 2009). The Private Securities Litigation Reform Act       Response, pp. 16-17. The United States Supreme Court has
(“PSLRA”) imposes a heightened pleading requirement for             held, however, that the “dissemination of false or misleading
two elements of a § 10(b) claim – the misrepresentation and         statements with intent to defraud can fall within the scope of
scienter elements. See Owens v. Jastrow, 789 F.3d 529, 535          subsections (a) and (c) of Rule 10b-5.”  Lorenzo v. Sec. &
(5th Cir. 2015) (citing 15 U.S.C. § 78u-4;    Tellabs, Inc.         Exch. Comm'n, __ U.S. __, 139 S. Ct. 1094 (2019).
v. Makor Issues & Rights, Ltd., 551 U.S. 308, 321 (2007)).
Specifically, “the PSLRA requires a plaintiff to identify           Notwithstanding Defendants’ characterization of the
each allegedly misleading statement with particularity and          Complaint, Plaintiff clearly alleges “Defendants’ Fraudulent
explain why it is misleading, the so-called ‘particularity’         Scheme” as the heading of the first substantive section. See
                                                                    Complaint, p. 9. In the Complaint, Plaintiff alleges a scheme
requirement.”       Lormand, 565 F.3d at 239 (citing 15 U.S.C.
                                                                    to defraud that involved more than making misleading
§ 78u-4(b)(1)).
                                                                    statements to the public. See id., ¶ 3; ¶ 29 (“Defendants
 *4 Additionally, the PSLRA requires a plaintiff to allege
                                                                    engaged in a fraudulent scheme through various means that
facts “giving rise to a strong inference that the defendant acted
                                                                    operated as a deception on the investing public concerning
with the required state of mind.” Id. (quoting 15 U.S.C. §
                                                                    the size and commercial viability of the Shenandoah project
78u-4(b)(2)). To satisfy the pleading standard for the required
                                                                    and a whistleblower complaint about Defendants’ multi-
“strong inference” of scienter, the allegations must create an
                                                                    billion dollar securities fraud as described herein”); ¶¶
inference of scienter that is “at least as compelling as any
                                                                    30-93. For example, Plaintiff alleges that, as part of the
opposing inference one could draw from the facts alleged.”
                                                                    scheme to defraud, Anadarko retaliated “against employees
Owens, 789 F.3d at 536 (quoting       Tellabs, 551 U.S. at 324).    who tried to stand up for the truth about Shenandoah.”
                                                                    Id., ¶ 3(h). Plaintiff alleges that Defendants concealed the
“[A] tie favors the plaintiff.” Id. (quoting     Lormand, 565
                                                                    scheme to defraud by “representing to employees that the
F.3d at 254).
                                                                    [confidentiality agreement] prohibited them from disclosing
                                                                    to investors the truth about Shenandoah or any aspect of
III. ANALYSIS                                                       Defendants’ scheme.” Id., ¶ 3(k).
In Count I of the Complaint, Plaintiff alleges that Defendants
(a) engaged in a scheme to defraud; (b) “omitted to state one        *5 Defendants did not move to dismiss and, in any event,
or more material facts necessary” to make statements “not           Plaintiff adequately alleges, a Rule 10b-5(a) “scheme to
misleading;” and (c) engaged in a fraudulent or deceptive           defraud” claim in Count I of the Complaint.
act, practice, and course of business. See Complaint, ¶ 174;
see also 17 C.F.R. § 240.10b-5(a)-(c). 2 Defendants argue           B. Claim Based on Misleading Statements – § 10(b) and
that Count I should be dismissed because Plaintiff did not          Rule 10b-5(b)
adequately allege that Defendants omitted material facts that       Pre-Class Period Statements.– In the Complaint, Plaintiff
were necessary to make the cited statement not misleading.          identifies statements to investors that were made prior to the
Specifically, Defendants argue that Plaintiff failed to allege      Class Period (February 20, 2015 through May 2, 2017). See
with sufficient particularity how the cited statements about        id., ¶¶ 30-34. Defendants argue these statements cannot be
Shenandoah were misleading. Defendants argue also that              considered because they were made outside the Class Period.
Plaintiff failed to allege facts supporting a strong inference of   Although it is clear that these statements were made prior to
scienter.                                                           the Class Period, they are not an independent basis for liability
                                                                    under § 10(b). Instead, these statements are Anadarko's
                                                                    original statements regarding Shenandoah and they help
A. Claim Based on a Scheme to Defraud – Rule 10b-5(a)
                                                                    inform the reasonable understanding of later statements made
In its Motion to Dismiss, Defendants do not address the Rule
                                                                    during the Class Period.
10b-5(a) “scheme to defraud” aspect of Plaintiff's claim in


                © 2021 Thomson Reuters. No claim to original U.S. Government Works.                                               3
         Case 4:18-cv-04330 Document 160 Filed on 01/22/21 in TXSD Page 10 of 15
GEORGIA FIREFIGHTERS’ PENSION FUND, Individually and On..., Slip Copy (2021)
2021 WL 182316

                                                                     *6 As an example, Anadarko stated in its 2014 Form
For example, Plaintiff alleges that on March 19, 2013, prior to     10-K that the “Shenandoah-3 well confirmed the...excellent
the Class Period, Defendants issued a press release regarding       reservoir qualities [and] reduced the uncertainty of the
the Shen 2 appraisal well, quoting Daniels's statements about       resource range.” Id., ¶ 97. Similarly, in a March 3, 2015
the “successful Shenandoah-2 well” being “one of Anadarko's         conference call with investors and analysts, Daniels stated
largest oil discoveries in the Gulf of Mexico, with more than       that Shen 3 “was a very successful appraisal well.” Id., ¶
1,000 net feet of oil pay and reservoir rock and fluid properties   102. Significantly, Plaintiff alleges that Anadarko failed to
of much higher quality than previously encountered ....”            disclose that Shen 3 was a dry hole, an omission which could
See id., ¶ 32. Later, on March 3, 2015, during the Class            have created “an impression of a state of affairs that differs
Period, Defendants stated that Shen 3 “was a very successful        in a material way from the one that actually exists.” See
appraisal well.” See id., ¶ 102. The description of Shen 2 as
                                                                      Indiana Elec. Workers’ Pension Trust Fund IBEW v. Shaw
a “successful Shenandoah-2 well” based on its large oil pay
                                                                    Group, Inc., 537 F.3d 527, 541 (5th Cir. 2008).
made it reasonable for investors to understand that the “very
successful appraisal well” Shen 3 also had a large oil pay. Yet
                                                                    Although Plaintiff does not individually tie each challenged
Plaintiff alleges that Shen 3 was a dry hole.
                                                                    statement to a specific omitted fact, it explains clearly
                                                                    its position that the cited statements regarding the
Similarly, a slide presented by Anadarko at a March 4, 2014
                                                                    future commercial viability of Shenandoah were rendered
conference, showed the Shenandoah basin as a “-$2 - $4
                                                                    misleading by the omission of information demonstrating
Billion Net Opportunity.” See id., ¶ 34. Although this was
                                                                    that Anadarko and the Individual Defendants already knew
prior to the Class Period, it provides background and context
                                                                    that the original projections required significant downward
for Class Period Statements regarding the Shenandoah project
                                                                    adjustment. See, e.g., Complaint, ¶¶ 36; 58; 67. Plaintiff
being “well within the range of expectation of what we
                                                                    adequately alleges in the Complaint why it believes the
had put out there” (id., ¶ 110), and “we're right where we
                                                                    omitted information renders the cited statements misleading.
thought” (id., ¶ 112). Therefore, the statements set forth in
the Complaint that were made prior to the Class Period are
                                                                    Forward-Looking Statements.– Defendants argue that
relevant to an understanding of the statements made during
                                                                    certain statements by Walker, Gwin and Daniels are protected
the Class Period.
                                                                    by the PSLRA's Safe Harbor clause as forward-looking.

Statements During Class Period.– As noted above, an
                                                                    Under the Safe Harbor clause, a forward-looking statement is
essential element of a § 10(b) claim is that the defendant
                                                                    not actionable if:
made a material statement that was false or misleading. See
                                                                    (1) it is identified as forward-looking and is accompanied
   Lormand, 565 F.3d at 238. Defendants argue that Plaintiff's      by “meaningful cautionary statements identifying important
§ 10(b) claim should be dismissed for failure to explain how        factors that could cause actual results to differ materially;” (2)
the challenged statements made during the Class Period were         it is immaterial; or (3) the plaintiff fails to plead that the
misleading.                                                         forward-looking statement was made with actual knowledge
                                                                    that it was false or misleading. See        Lormand, 565 F.3d
Plaintiff alleges that Defendants made multiple statements
during the Class Period that were misleading because                at 243 (citing 15 U.S.C. § 78u-5(c)(1)(A), (B);       Southland
they failed to disclose material information necessary so           Sec. Corp. v. INSpire Ins. Solutions, Inc., 365 F.3d 353,
the statements would not be misleading. Plaintiffs identify         371-72 (5th Cir. 2004)). “Whether or not a statement is
specifically the challenged statements made during the Class        forward-looking is governed by the nature of the statement,
Period, which include SEC filings, press releases, statements       not a litigant's allegations about the statement.” KB Partners I,
during conference calls with investors and analysts, and            L.P. v. Pain Therapeutics, Inc., 2015 WL 7760201, *10 (W.D.
earnings calls. See Complaint, ¶¶ 97-140. Plaintiff in the          Tex. Dec. 1, 2015).
Complaint also states specifically the material facts that
Defendants omitted even though the facts were “necessary not        As an initial matter, Defendants have failed to establish that
to make their statements misleading.” See id., ¶ 95; ¶ 141 (for     each forward-looking statement was identified as forward-
statements after April 2016).                                       looking and was accompanied by meaningful cautionary
                                                                    statements. Plaintiff alleges that many of the statements at



                © 2021 Thomson Reuters. No claim to original U.S. Government Works.                                                4
          Case 4:18-cv-04330 Document 160 Filed on 01/22/21 in TXSD Page 11 of 15
GEORGIA FIREFIGHTERS’ PENSION FUND, Individually and On..., Slip Copy (2021)
2021 WL 182316

issue “were not identified” as forward-looking by Defendants.
See Complaint, ¶ 162. Plaintiff alleges also that the statements
                                                                                    D. Claim Based on Deceptive
were not accompanied by meaningful cautionary language.
                                                                                  Business Practices – Rule 10b-5(c)
“When risks have already begun to materialize, it is no
longer sufficient to generally warn of the possibility of             As with the Rule 10b-5(a) claim in Count I, Defendants did
these risks in the future.” Marcus v. J.C. Penney Co.,                not address Rule 10b-5(c) in their Motion to Dismiss. To
Inc., 2015 WL 5766870, *3 (E.D. Tex. Sept. 29, 2015).                 establish liability under Rule 10b-5(c) for deceptive business
“When cautionary language is glossed over as a future risk            practices, the plaintiff must prove that “the defendant...
rather than the certain dangers that had already begun to             engaged in conduct that had the principal purpose and effect
materialize then the warnings are no longer meaningful.” Id.          of creating a false appearance of fact in furtherance of the
(internal quotations and ellipsis omitted). In this case, Plaintiff
                                                                      scheme.”     S.E.C. v. Farmer, 2015 WL 5838867, *14 (S.D.
alleges that by the time Defendants made “forward-looking”
                                                                      Tex. Oct. 7, 2015). A cause of action exists under Rule
statements during the Class Period regarding Shenandoah,
                                                                      10b-5(c) “for behavior that constitutes participation in a
Defendants already knew that the potential for Shenandoah
                                                                      fraudulent scheme, even absent a fraudulent statement by the
was being exaggerated and needed “a significant downward
adjustment.” See, e.g., Complaint, ¶ 6. As a result, Plaintiff        defendant.” Id. (quoting     In re Global Crossing, Ltd. Sec.
has adequately alleged that the Safe Harbor provision does not        Litig., 322 F. Supp. 2d 319, 335-36 (S.D.N.Y. 2004)). There
apply to protect the “forward-looking” statements Defendants          can be, however, significant overlap among the theories of
assert exist.
                                                                      liability under Rule 10b-5. See   Lorenzo, 139 S. Ct. at 1102

Additionally, many courts have held that the Safe Harbor              (citing  Herman & MacLean v. Huddleston, 459 U.S. 375,
clause does not protect statements when the plaintiff                 383 (1983)).
adequately alleges that the defendant knew his statements
                                                                      Plaintiff alleges that Anadarko and the Individual Defendants
were misleading when made. See, e.g.,           Lormand, 565
                                                                      engaged in a “course of conduct to conceal adverse material
F.3d at 244 (“Because the plaintiff adequately alleges that
                                                                      information.” Complaint, ¶ 176. Other deceptive business
the defendants actually knew that their statements were
                                                                      acts or practices alleged include “directing employees to
misleading at the time they were made, the safe harbor
                                                                      use outdated, misleading maps that made Shenandoah seem
provision is inapplicable to all alleged misrepresentations.”);
                                                                      more commercially viable that it really was so as to ensure
Marcus, 2015 WL 5766870 at *2. Plaintiff in this case clearly
                                                                      that Anadarko's partners could not expose the truth.” Id., ¶
alleges that at the time each statement was made, “the speaker
                                                                      3(g). Plaintiff alleges that Defendants knew by the end of
knew the [statement] was misleading” and the statement
                                                                      2014 that there was substantial doubt about Shenandoah's
“was authorized and/or approved by an executive director of
                                                                      value and economic viability, yet failed to disclose this
Anadarko who knew that the [statement] was misleading.”
                                                                      in the Forms 10-K and 10-Q SEC filings. Id., ¶ 142.
Complaint, ¶ 164.
                                                                      Plaintiff alleges that Defendants engaged in a deceptive
                                                                      business practice by failing to disclose complete information
 *7 Plaintiff adequately alleges facts that, if proven, would
                                                                      necessary to understand Anadarko's “financial condition,
preclude application of the Safe Harbor provision to the
                                                                      changes in financial condition and results of operations” in
challenged statements. As a result, the Court denies the
                                                                      violation of SEC Regulation S-K Item 303 (“Item 303”).
Motion to Dismiss to the extent it is based on the Safe Harbor
                                                                      Id., ¶ 143. Plaintiff alleges that the Item 303 requirement is
provision.
                                                                      “intended to provide a narrative explanation of a company's
                                                                      financial statements that enables investors to see the company
Conclusion Regarding Misleading Statements.–Plaintiff has
                                                                      through the eyes of management.” Id. Plaintiff alleges that
adequately alleged with particularity the factual basis for the
                                                                      “Defendants understood that investors were keenly interested
misleading statements which form the basis for the § 10(b)
                                                                      in the Shenandoah project, as evidenced by the fact that
and Rule 10b-5(b) claim in Count I.
                                                                      the project's ongoing status was repeatedly discussed during
                                                                      Company presentations and earnings conference calls with
                                                                      investors and security analysts.” Id., ¶ 144.




                © 2021 Thomson Reuters. No claim to original U.S. Government Works.                                              5
           Case 4:18-cv-04330 Document 160 Filed on 01/22/21 in TXSD Page 12 of 15
GEORGIA FIREFIGHTERS’ PENSION FUND, Individually and On..., Slip Copy (2021)
2021 WL 182316

Defendants did not move to dismiss, and Plaintiff adequately        investors.” Complaint, ¶ 146. Plaintiff alleges further that
alleges, a Rule 10b-5(c) “deceptive business practices” claim       Defendants each “had actual knowledge of the misleading
in Count I of the Complaint.                                        statements they made and/or acted in severe reckless
                                                                    disregard of the truth at the time they spoke.” Id., ¶ 147.
                                                                    Although these general allegations are against “Defendants”
E. Allegations of Scienter                                          as a group, the specific allegations discussed below are tied
Scienter is an element of Plaintiff's claims. In the Fifth
                                                                    to specific Individual Defendants. 3
Circuit, “[t]he required state of mind for scienter is an intent
to deceive, manipulate, or defraud or severe recklessness.”
                                                                    Plaintiff alleges that Defendants knew their statements were
   Spitzberg v. Houston Am. Energy Corp., 758 F.3d 676,             misleading because Frye repeatedly told them. Plaintiff
684 (5th Cir. 2014). “[Severe recklessness is] limited to those     alleges that in January 2014, “Defendants tasked Frye with
highly unreasonable omissions or misrepresentations that            evaluating Shenandoah and analyzing the available scientific
involve not merely simple or even inexcusable negligence,           data to assess whether the project should move forward
but an extreme departure from the standards of ordinary care,       to production.” Id., ¶ 41. “Specifically, Frye was asked to
and that present a danger of misleading buyers or sellers           focus on Shenandoah's perceived value and any risks to
which is either known to the defendant or is so obvious             that perceived value.” Id. Plaintiff alleges that the objective
that the defendant must have been aware of it.” Id. (quoting        was to use Frye's “economic model to assist the Executive
   Rosenzweig v. Azurix Corp., 332 F.3d 854, 866 (5th Cir.          Committee in establishing budgets for the following year.” Id.
2003)).                                                             Walker, Gwin and Daniels were on the Executive Committee.
                                                                    Id. Plaintiff alleges that by February 2014, “Frye had
 *8 Circumstantial evidence can support a strong inference of       assembled and presented undeniable evidence that Anadarko
scienter, but “allegations of motive and opportunity standing       was exaggerating Shenandoah's potential to the market.”
                                                                    Id., ¶ 6. Plaintiff alleges that on February 19, 2014, Frye
alone will not suffice.”    Indiana Elec. Workers’ Pension          attended a meeting about Shenandoah at which Leyendecker
Trust Fund IBEW v. Shaw Group, Inc., 537 F.3d 527, 533 (5th         was present. Id., ¶ 42. Plaintiff alleges that on or about
Cir. 2008). “Appropriate motive and opportunity allegations         August 18, 2014, Leyendecker “insisted Frye and other
may, however, meaningfully enhance the strength of the              scientists conceal maps revealing the existence of faulting and
inference of scienter.” Id.                                         instead use false maps of Shenandoah,” maps that had been
                                                                    manipulated “by recalibrating.” Id., ¶ 60. Plaintiff alleges
The Court employs a three-step process to evaluate                  that on February 1, 2016, Frye met with Walker, Gwin,
allegations of scienter:                                            Daniels, and others to discuss the proposal for Shen 5. See
(1) the Court accepts the factual allegations in the Complaint      id., ¶ 70. Plaintiff alleges that “the attendees discussed the
as true; (2) the Court considers the entire Complaint as a          Shenandoah project at large, and Defendants appeared to be
whole; and (3) the Court considers “plausible inferences            familiar with and well-versed in the subject.” Id. Plaintiff
supporting as well as opposing a strong inference of scienter.”     alleges that in late April 2016, Frye provided to Defendants
See Neiman v. Bulmahn, 854 F.3d 741, 747 (5th Cir. 2017).           “a detailed 20-page letter previewing much of the same
“When analyzing a complaint for scienter, a court must              information she intended to submit to the SEC.” Id., ¶ 73.
‘assess all the allegations holistically,’ not in isolation.”       Plaintiff alleges that in the summer of 2016, Frye “met
Owens, 789 F.3d at 536 (quoting Tellabs, 551 U.S. at 326).          with lawyers for Anadarko's Audit Committee” over two
The allegations in the Complaint must create an inference           occasions, during which “she provided additional detailed
of scienter that is “at least as compelling as any opposing         information regarding the scheme.” See id., ¶ 78.
inference one could draw from the facts alleged.” Id. (quoting
                                                                     *9 Plaintiff alleges that Anadarko's RCT also informed
   Tellabs, 551 U.S. at 324). “[A] tie favors the plaintiff.” Id.
                                                                    Defendants that they should revise downward the assessment
(quoting     Lormand, 565 F.3d at 254).                             of Shenandoah. See id., ¶ 65. “Anadarko's RCT served an
                                                                    internal audit function by reviewing the exploration team's
Allegations of Knowledge.– Plaintiff has alleged that               methods for reporting on resources to prevent ‘salesmanship
Defendants each “knew or were severely reckless in                  and overly optimistic evaluations of exploration prospects.’
disregarding that material facts were being concealed from          ” Id., ¶ 66. Plaintiff alleges that the RCT examined “the



                © 2021 Thomson Reuters. No claim to original U.S. Government Works.                                             6
         Case 4:18-cv-04330 Document 160 Filed on 01/22/21 in TXSD Page 13 of 15
GEORGIA FIREFIGHTERS’ PENSION FUND, Individually and On..., Slip Copy (2021)
2021 WL 182316

Shenandoah project and more specifically its size.” Id., ¶          were able to speak about the project at conference calls and
67. Plaintiff alleges that while the RCT was evaluating             meetings with investors. See id., ¶ 149. On many occasions,
Shen 4, which was drilled in 2015, “it became increasingly          the challenged statements were made during conference
apparent to the development team that the exploration team          calls or at meetings during which more than one Individual
was selectively ignoring relevant data.” Id. Plaintiff alleges      Defendant was present. For example, Plaintiff alleges that
that the RCT “confirmed that the resource claims made               Walker and Gwin were both present and making statements
by exploration executives needed a significant downward             during an earnings call on October 28, 2015. See id., ¶
adjustment.” Id.                                                    110. Similarly, Plaintiff alleges that Walker and Daniels were
                                                                    present and making statements during an earnings call on May
Plaintiff alleges that others at Anadarko believed the              3, 2016. See id., ¶ 121. Whenever a defendant “voluntarily
statements about Shenandoah were incorrect. Plaintiff               chooses to speak publicly, he or she has a duty to tell the whole
alleges that Anadarko geologist Paul Chandler “pointed out          truth,” and must disclose material, adverse facts that affect the
numerous errors in the exploration team's methodology and
                                                                    validity or plausibility of his statement.   In re ArthroCare,
stated that their resource statements were incorrect.” See id., ¶
                                                                    726 F. Supp. 2d at 716. The fact that only one of the Individual
46. Plaintiff alleges that Chandler presented this information
                                                                    Defendants may have made a challenged statement to the
to Executive Committee members Darrell Hollek and/or Jim
                                                                    public does not preclude an inference of scienter on the part
Kleckner. See id. Plaintiff alleges that in February 2017,
                                                                    of another Individual Defendant who was present and had the
Project Reservoir Engineer Doug Shotts had prepared a
                                                                    opportunity to correct the speaker at the time the inaccurate
presentation that “included information about the geologic
                                                                    and misleading statements were made to the investing public.
uncertainty surrounding Shenandoah,” and “included an
honest assessment of the size of the Shenandoah resource            See id. (citing     Barrie v. Intervoice-Brite, Inc., 397 F.3d
and the economic obstacles to its profit potential.” Id., ¶ 47.     249, 262 (5th Cir. 2005)). “[A] high ranking company official
Plaintiff alleges that Leyendecker “abruptly canceled” the          cannot sit quietly at a conference with analysts, knowing that
scheduled presentation because he “did not want the truth           another official is making false statements and hope to escape
about the uncertainty in size and value of the resource to get      liability for those statements.”    Barrie, 397 F.3d at 262.
out.” Id.
                                                                     *10 Allegations of Motivation.– Plaintiff has alleged
Defendants argue that none of these allegations raise a             also that Defendants were motivated to provide misleading
strong inference of scienter because the inference cannot arise     information to investors and to conceal the scheme to defraud.
from the Individual Defendants’ assignment to the Executive         See Complaint, ¶ 150. Plaintiff alleges that Defendants knew
Committee and their presence at meetings during which the           that disclosure of the adverse information about Shenandoah
Shenandoah project was discussed. The allegations described         would “at least cost them their jobs,” would have reduced the
above raise an inference of scienter that is at least as strong     share price of Anadarko stock, and would prevent them from
as the alternative inference that Walker, Gwin, and Daniels         receiving “over $100 million in golden parachute payments.”
attended meetings but failed to pay attention and that these        Id.
individuals received company reports but failed to read them.
As to Leyendecker, the inference of scienter is at least as         Each Individual Defendant was receiving a large salary.
strong as the inference that Leyendecker simply chose not           Plaintiff alleges that during “fiscal years 2015-2017, Walker
to believe Frye, the RCT, and others at Anadarko who had            received over $52 million in total executive compensation.”
studied the Shenandoah project. Allegations that a defendant        Id., ¶ 17. Plaintiff alleges that during that same time period,
ignored significant red flags, supported by allegations of          Gwin received $20.6 million in total executive compensation.
motive and opportunity, is enough to give rise to a strong          Id., ¶ 18. Plaintiff alleges that during 2015, Daniels received
inference of scienter on the part of that defendant. See In re      $6.5 million in total executive compensation and “engaged
ArthroCare Corp. Sec. Litig., 726 F. Supp. 2d 696, 712 (W.D.        in insider sales of Anadarko common stock during the
Tex. 2010) (citing In re Spear & Jackson Sec. Litig., 399 F.        Class Period at inflated prices from which he received
Supp. 2d 1350, 1359 (S.D. Fla. 2005)).                              proceeds of $3.1 million.” Id., ¶ 19. Plaintiff alleges that
                                                                    Leyendecker received in excess of $4 million during fiscal
Plaintiff alleges also that the Individual Defendants               years 2015-2017. Id., ¶ 20.
“monitored and/or oversaw the Shenandoah project” and


                © 2021 Thomson Reuters. No claim to original U.S. Government Works.                                                7
         Case 4:18-cv-04330 Document 160 Filed on 01/22/21 in TXSD Page 14 of 15
GEORGIA FIREFIGHTERS’ PENSION FUND, Individually and On..., Slip Copy (2021)
2021 WL 182316

                                                                   the primary claim. Therefore, the § 20(a) claim is not subject
Conclusion Regarding Scienter.– The Court has viewed
                                                                   to dismissal.
all the factual allegations in the Complaint holistically and
not in isolation. The Court has considered the allegations
regarding motive and opportunity to enhance the strong             VI. CONCLUSION AND ORDER
inference of scienter raised by Plaintiff's allegations of         The sole issue before the Court at this time is whether the
Defendants’ knowledge. Accepting the factual allegations in
                                                                   claims in Plaintiff's Complaint are adequately alleged, not
the Complaint as true, and considering inferences supporting
                                                                   whether the claims are likely to survive a motion for summary
as well as opposing scienter, the Court finds that Plaintiff has
                                                                   judgment following discovery. As discussed above, Plaintiff
alleged with adequate particularity that each Defendant acted
                                                                   has adequately alleged their Exchange Act claims against
with the requisite scienter.
                                                                   Defendants. Accordingly, it is hereby


F. Control Person Liability – § 20(a)                              ORDERED that Defendants’ Motion to Dismiss [Doc. # 60]
Under § 20(a) of the Exchange Act, “[e]very person who,            is DENIED. It is further
directly or indirectly, controls any person liable under any
provision of this chapter or of any rule or regulation             ORDERED that the parties may begin to conduct discovery.
thereunder shall also be liable jointly and severally with and     It is further
to the same extent as such controlled person to any person to
whom such controlled person is liable.” 15 U.S.C. § 78t(a).        ORDERED that by February 5, 2021, the parties shall
A plaintiff who fails to state a claim for a violation of the      submit to the Court proposed deadlines for Defendants to
Exchange Act similarly fails to state a claim under § 20(a).       file their Answer to the Amended Complaint and for initial
                                                                   disclosures, and proposed date(s) for an initial scheduling
See    Southland Sec. Corp. v. INSpire Ins. Sols., Inc., 365       conference.
F.3d 353, 383 (5th Cir. 2004).
                                                                   SIGNED at Houston, Texas, this 19th day of January, 2021.
Individual Defendants argue that the § 20(a) control person
liability claim must be dismissed because Plaintiff has failed
to allege a primary claim under § 10(b) and Rule 10b-5. As         All Citations
explained above, however, Plaintiff has adequately alleged
                                                                   Slip Copy, 2021 WL 182316




                                                           Footnotes


1      The case was originally filed by Georgia Firefighters’ Pension Fund, and the caption
       reflects the original Plaintiff. However, by Order [Doc. # 41] entered May 15, 2020, the Court appointed
       Norfolk County Council as Administering Authority of the Norfolk Pension Fund, Iron Workers Local #580
       Joint Funds, and Building Trades United Pension Trust Fund as Lead Plaintiffs.
2      Rule 10b-5 provides:
         It shall be unlawful for any person, directly or indirectly, by the use of any means or instrumentality of
         interstate commerce, or of the mails or of any facility of any national securities exchange,
            (a) To employ any device, scheme, or artifice to defraud,
            (b) To make any untrue statement of a material fact or to omit to state a material fact necessary in order
               to make the statements made, in the light of the circumstances under which they were made, not
               misleading, or
            (c) To engage in any act, practice, or course of business which operates or would operate as a fraud
               or deceit upon any person,
         in connection with the purchase or sale of any security.
       17 C.F.R. 240.10b-5.


                © 2021 Thomson Reuters. No claim to original U.S. Government Works.                                           8
       Case 4:18-cv-04330 Document 160 Filed on 01/22/21 in TXSD Page 15 of 15
GEORGIA FIREFIGHTERS’ PENSION FUND, Individually and On..., Slip Copy (2021)
2021 WL 182316

3     Defendants argue that the allegations in the Complaint lack specifics. Plaintiff notes
      that its investigation is ongoing, that many of the relevant facts are within Defendants’ exclusive control.
      See Complaint, p. 1 n.1. Plaintiff alleges also that Defendants have intimidated and threatened employees
      if they disclose “any aspect of Defendants’ fraudulent scheme.” Id., ¶ 5(l). Plaintiff notes further that Frye's
      “whistleblower materials” were sealed until recently and remain heavily redacted. See id. at 1 n.1; ¶ 55.


End of Document                                         © 2021 Thomson Reuters. No claim to original U.S. Government Works.




             © 2021 Thomson Reuters. No claim to original U.S. Government Works.                                         9
